Citation Nr: 1709074	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-20 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to August 27, 2007, for degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy.

2.  Entitlement to a rating in excess of 20 percent from December 1, 2007 to June 30, 2009, for degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy.

3.  Entitlement to a rating in excess of 40 percent from June 30, 2009 to March 10, 2010, for degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy.

4.  Entitlement to a rating in excess of 40 percent on and after May 1, 2010, for degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2012 and September 2015 for further development.  

The Veteran presented testimony at a Board hearing in September 2012.  A transcript of the hearing is associated with the Veteran's claims folder.  In November 2016, the Veteran was informed that his claim was being assigned to a different Veterans Law Judge (VLJ) (different than the VLJ that conducted the hearing).  He was informed of his right to a new hearing.  In a November 2016 correspondence, he waived his right to a new hearing.  

Additionally, the Board notes that the claim was remanded in September 2015 so that the Veteran could undergo another VA examination.  A February 2016 email reflects that the Veteran wanted to "stop the process." When he was asked what process to which he was referring, he responded that he wanted to stop the process of having an exam done.  Although there is a VBMS entry that reflects that the Veteran wants to withdraw the appeal, the correspondences reflect that he wished to cancel the exam only.  

The Board notes that via numerous rating decisions, the Veteran's disability has been rated at 20 percent prior to August 27, 2007; 100 percent (due to surgery or convalescence) effective August 27, 2007; 20 percent effective December 1, 2007; 40 percent effective June 30, 2009; 100 percent (due to surgery or convalescence) effective March 10, 2010; and 40 percent effective May 1, 2010.  Consequently, there are numerous time periods to consider.  

In July 2009, the RO also granted separate service connection and a 10 percent rating each for radiculopathy of the right and left lower extremities, effective in July 2008.  The Veteran did not disagree with these initial rating assignments and subsequently the RO did not develop these neurological-related issues.  The Board, in prior actions in November 2012 and September 2015, did not assert jurisdiction over these issues.  Additionally, the Board also notes that the RO issued a March 2015 rating decision in which it increased the Veteran's rating for lower extremity radiculopathy from 10 percent to 20 percent.  There has been no notice of disagreement with regards to the issue of radiculopathy.  In light of all of the foregoing, the Board will not address the lower extremity radiculopathy issues.  

Finally, the Board notes that in May 2014, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) (VBMS, 6/24/14).  By way of March 2015 rating decision, the RO granted the TDIU effective May 29, 2014.  The grant was effective from the date that the claim was received.  Additionally, the Board notes that the January 2016 VA examination report reflects that the Veteran has been employed full time for over 16 years as a computer technician.  The issue is therefore not before the Board.



FINDINGS OF FACT

1.  Prior to August 27, 2007, the Veteran's degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. 
  
2.  From December 1, 2007 to June 30, 2009, the Veteran's degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.

3.  From June 30, 2009 to March 10, 2010, the Veteran's degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy was not manifested by unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least six weeks during the past 12 months.

4.  Effective May 1, 2010, the Veteran's degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy was not manifested by unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Prior to August 27, 2007, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2016).

2.  From December 1, 2007 to June 30, 2009, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2016).
 
3.  From June 30, 2009 to March 10, 2010, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2016).
 
4.  Effective May 1, 2010, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including § 4.7 and Codes 5235 to 5243 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In December 2007 and March 2013 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in January 2008, June 2009, January 2013, and June 2014.  The examiners either reviewed the claims file or took a history from the Veteran himself; and they fully addressed rating criteria.  

The Board recognizes that the January 2008 VA examination does not contain an estimate of additional functional limitation as a result of flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  However, that examination is now over 
9 years old.  The Board finds it highly unlikely that an examination at present could provide any probative evidence as to the limitation of flare-ups that occurred approximately five years ago.  Rather, it would appear that an attempt to do so would only delay the claim, with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The same line of reasoning applies to any deficiencies in that examination and the May 2013 VA examination as it relates to Correia v. McDonald, 28 Vet. App. 158, 168 (2016), holding that examination findings should address both passive and active motion, as well as both weight-bearing and non-weight-bearing findings.  In the end, the Board finds that the Veteran did not raise any argument regarding flare-ups or the impact of testing in as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).

The Board also notes that the reports of the January 2013 and June 2014 VA spine examinations did not fully test the spine in accord with all of the notations in § 4.59.  However, the Board finds that this is a moot point because in order to obtain a rating higher than 40 percent the evidence would need to show a form of ankylosis, which by definition in Note (5) below, is when the spine is fixed in flexion or extension. 

In sum, the duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The current General Rating Formula for Diseases and Injuries holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  
A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Pursuant to Diagnostic Code 5243 (regarding intervertebral disc syndrome),
a 60 percent disability is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  

Prior to August 27, 2007  

The Veteran's back disability has been rated as 20 percent disabling since July 1994.  The Veteran's increased rating claim was received on September 27, 2007.  The RO issued a June 2008 rating decision in which it increased the Veteran's rating to 100 percent effective August 27, 2007.  Prior to that, the rating remained at 20 percent.  The 20 percent rating resumed December 1, 2007.

The Board notes that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.    38 U.S.C.A. § 5110(b)(2) (emphasis added).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125, 126 (1997) (stating that 38 C.F.R. § 3.400(o)(2) applies to a claim where the increase in disability precedes the claim so long as the claim is received with 1 year after the increase).  

Consequently, the earliest that an increased rating could be granted would be effective September 27, 2006 (if it is factually ascertainable that the disability increased in severity between September 27, 2006 and September 27, 2007).  

The Veteran underwent x-rays in July 2007 (VBMS, 5/2/08).  They revealed that at L3/L4 the discogram was abnormal with contrast extending through a dorsal midline annular tear with contrast extravasation to the ventral epidural space.  There was sharp pain across the back radiating down towards both legs.  The Veteran stated that this is very similar to a component of his baseline complaint.  At L4/L5, the discogram was abnormal with contrast reaching to midline after annular margin with associated annular tear and perhaps a left paracentral component.  The clinical response was compatible with a symptomatic disc with sharp pain across the back extending to the right side, similar to baseline complaint out but of greater intensity.  At L5/S1, the discogram was abnormal with contrast extending to a dorsal midline annular tear.  The clinical response was compatible with a symptomatic disc with slight pain in the mid back extending toward the left buttocks region.  The patient stated that this is similar to any minor component of his total back complaints.  

In order to warrant a rating in excess of 20 percent, the Veteran disability would have to be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

The Board notes that neither the aforementioned x-rays, nor the treatment reports of Dr. P.B.M. (VBMS, 1/7/08) include any range of motion findings or other determinations of functional ability in the applicable time period.  There is no evidence that the Veteran's disability resulted in incapacitating episodes (bed rest prescribed by a physician) having a total duration of at least four weeks, but less than six weeks during the past 12 months.

Consequently, the Board finds that the preponderance of the evidence weighs against a rating in excess of 20 percent prior to August 27, 2007.  

Effective December 1, 2007 to June 30, 2009
Following a rating of 100 percent effective from August 27, 2007, for convalescence following surgical procedures, the Veteran's rating was returned to 20 percent.  

The Veteran underwent a VA examination in January 2008.  The examiner noted that the Veteran's back disability was managed surgically with a lumbar fusion that was performed in August 2007.  The Veteran reported stiffness and pain.  The pain was located in the lumbar region.  It occurred on a constant basis, and occasionally radiated to the left lower extremity.  The Veteran described the pain as "aching" and occasionally "sharp" with a severity level of 8/10.  It was elicited with physical activity and relieved with rest or pain medication (Percocet).  There was no physician recommended incapacitation, other types of treatment, or prosthesis.

Upon examination, the Veteran's gait and posture were normal.  There was no use of any ambulatory device.  Examination of the lumbar spine revealed no radiation of pain on movement or muscle spasm.  There was palpable tenderness of the spinous processes but not the surrounding paravertebral musculature.  The sacroiliac joints were non tender to palpation.  Straight leg raising test was negative bilaterally in the supine and sitting positions.  There was no ankylosis or deformity.  Range of motion testing revealed that the Veteran achieved forward flexion from 
0-90 degrees (with pain at 45 degrees); extension from 0-30 degrees (with pain at 20 degrees); right and left lateral flexion from 0-30 degrees (with pain at 20 degrees); and right and left rotation from 0-30 degrees (with pain at 20 degrees).  The examiner noted that there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination, after repetitive motion.  There was no evidence of intervertebral disc syndrome or specific spinal nerve root involvement.  There was no physician recommended bedrest (incapacitation).  

A neurologic examination revealed no evidence of peripheral neuropathy, either sensor or motor.  Motor and sensory testing of the upper and lower extremities was grossly normal.  Deep tendon reflexes of the biceps, triceps, patellar, and calcaneal tendons were 2/4 bilaterally.  

Radiographs of the lumbosacral spine revealed evidence of prior posterior stabilization hardware involving the third, fourth and fifth lumbar vertebrae and the first sacral vertebrae.  No other abnormalities were observed.  

In order to warrant a rating in excess of 20 percent, the Veteran's disability would have to be manifested by forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  At the Veteran's January 2008 VA examination, he achieved forward flexion from 0-90 degrees (with pain at 45 degrees).  Consequently, forward flexion was not limited to 30 degrees of less even when considering painful motion.  

In regards to DeLuca criteria, there is no medical evidence to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 20 percent.  For example, the January 2008 VA examination report states that after repetitive motion, the range of motion of the lumbar spine was not further limited by pain, fatigue weakness lack of endurance or incoordination.  Indeed, the examiner stated that additional limitation was 0 degrees.

Likewise, the examiner noted no periods of incapacitation (physician required bedrest).  Specifically, the 2008 VA examination report reflects that there was no evidence of intervertebral disc syndrome or specific spinal nerve root involvement.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, L5-S1 decompression laminectomy, from December 1, 2007 to June 30, 2009 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49, 57 (1990).

June 30, 2009 to March 10, 2010 

From June 30, 2009 to March 10, 2010, the Veteran's degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy is rated at 40 percent. 

The Veteran testified at a Decision Review Officer (DRO) hearing in June 2009.  He testified that he was in constant pain (ranging from 6/10 to 10/10) and that he was heavily medicated.  He stated that it affected his sleep, his ability to work, and his family interactions.  He testified that the pain radiated down both legs, down to his feet.  He stated that he was employed as a field technician and that it is difficult for him because he needs to get in and out of the car all day.  He also reported that his job included lifting things and movies things around (computer installation).  He reported muscle spasms; and he arrived at the hearing via the use of a cane prescribed by the VA.  He stated that he used a TENS unit but that it did not help much.  He stated that the spasms make it difficult to walk sometimes.    

The Veteran underwent a VA examination in June 2009.  The Veteran reported stiffness, numbness, leg pain, weight gain, diabetes, and sleep apnea.  He denied loss of bladder control and loss of bowel control.  He reported pain in the lumbar spine and pain in the shoulder blade which occurred constantly. He reported that it traveled to both legs and he described it as burning.  He also reported aching, oppressing, sharp, sticking and cramping pain.  He stated that the pain was 10/10 in severity.  It could be elicited by physical activity and was relieved by virtually nothing.  However, he denied that the disability has resulted in any incapacitation.  He reported functional impairments in performing yard work, lifting, installing computers, and exercise. He stated that he is heavily medicated all day; and that he cannot engage in family activities.

Upon examination, the Veteran was morbidly obese.  His posture was slow, halting, and deliberate.  His gait was cane assisted to assist his balance.  He did not require a brace, crutches, corrective shoes, or a walker.  There was no evidence of radiating pain on movement.  Muscle spasm was present at L3-S1.  There was tenderness noted at L3-S1.  There was positive straight leg raising test on the right and left.  There was ankylosis of the lumbar spine at L3-S1; and the ankylosis position was favorable.  Consequently, range of motion of the lumbar spine was not performed.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with abnormal curves of the spine loss of lordotic curve.  There were signs of lumbar intervertebral disc syndrome.  There was no lumbosacral motor weakness.  L4 showed sensory deficits of the bilateral lateral thighs.  L5 showed sensory deficits of the bilateral lateral legs and bilateral lateral feet.  S1 showed sensory deficits of the bilateral back of the thighs.  The right lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The left lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+.  The most likely peripheral nerve was the sciatic nerve.  X-ray reports showed status post surgical stabilization, L3-S1.

X-rays and MRIs dated January 2010 revealed: (1) no evidence of cord compression or thoracic disc protrusion, (2) small posterior disc protrusions C3-4 and C5-6, 
(3) mild anterior loss of height of the T11 vertebral body, and (4) probable diffuse idiopathic skeletal hyperostosis (DISH) at T7-8.

In order to warrant a rating in excess of 40 percent, the Veteran disability would have to be manifested by unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The Board notes that there is no evidence that the Veteran's disability was manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The June 2009 VA examiner noted ankylosis; but found it to be favorable ankylosis.  Additionally, the Veteran specifically denied that his back disability resulted in any incapacitation.  Consequently, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 40 percent for degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, L5-S1 decompression laminectomy, from June 30, 2009 to March 10, 2010 must be denied.  See Gilbert, 1 Vet. App at 57.

Effective May 1, 2010 

Following a rating of 100 percent effective from March 10, 2010, for convalescence following surgical procedures, the Veteran's rating was returned to 40 percent.  

The Veteran underwent a VA examination in January 2013 (VBMS, 3/23/13).  He reported that his low back pain has increased and caused numbness in his feet.  He also reported low back pain that radiated to the back of the thigh; as well as intermittent numbness on bilateral feet (more on the left).  He denied foot ulcers or bowel or bladder problems.  He denied erectile dysfunction problems.  He stated that the back pain was exacerbated by carrying heavy objects; bending; lifting; and prolonged sitting, standing, and walking.  He reported having difficulty performing his work duties due to pain.  He reported that he is currently employed full time for over 16 years as a computer technician.  He stated that part of his duties include driving from site to site repairing and installing batteries and carrying 5 to 150 pound materials.  He denied emergency room visits.  He stated that he was under the care of a pain management specialist from EVMS.  He reported taking muscle relaxant "soma and nucynta for pain."  He stated that the medication has minimal effects and that he still has daily pain rated 6/10.  He denied flare-ups.  

Upon examination, the Veteran achieved forward flexion to 40 degrees, with pain at 45 degrees; extension to 20 degrees, with pain at 20 degrees; right and left lateral flexion to 30 degrees or greater, with no objective evidence of painful motion; and right and left rotation to 20 degrees, with pain at 20 degrees.  There was no additional loss of motion after three repetitions of motion.  There was no localized tenderness or pain to palpation for joints; and there was no guarding or muscle spasm of the thoracolumbar spine.  The examiner found no evidence of radicular pain or any other signs of radiculopathy.  The examiner diagnosed intervertebral disc syndrome; but noted that the Veteran did not have any incapacitating episodes over the past 12 months.  The examiner found that the back disability did not impact the Veteran's ability to work.  

In April 2013, another VA examiner submitted an addendum opinion.  The examiner found no evidence that would substantially alter the assessments of the examiner.  The only disagreement that the April 2013 examiner had was in regards to radiculopathy.  

Private Dr. P.B.M. submitted a Disability Benefits Questionnaire (DBQ)in July 2013.  He noted that the Veteran had physical therapy and epidural steroid injections and that he has had some improvement in his back.  However, mid-back spasms were still troublesome.  Dr. P.B.M. stated that he does not complete the functional capacity evaluation portion of the form and drew a line through the corresponding sections.  Consequently, the questionnaire does not include range of motion findings.  

Dr. A. Q.-N. completed a Disability Benefits Questionnaire in July 2013.  He stated that flare-ups of pain affect work limits.  Upon examination, the Veteran achieved forward flexion to 15 degrees, with pain at 10 degrees; extension to 0 degrees, with pain at 0 degrees; right and left lateral flexion to 5 degrees or greater, with pain at 5 degrees; and right and left rotation to 10 degrees, with pain at 5 degrees.  Following repetitive use testing, the Veteran achieved forward flexion to 10 degrees; extension to 0 degrees; right and left lateral flexion to 5 degrees or greater; and right and left rotation to 5 degrees.  Dr. A.Q.-N. found evidence of intervertebral disc syndrome; but found that it resulted in incapacitating episodes totalling less than one week in the past 12 months.  

The Veteran underwent a VA examination in June 2014 (VBMS, 6/24/14).  The Veteran reported flare-ups in the form of severe pain running down his legs.  With regards to functional impairments, he stated that he is unable to flex his lumbar spine, or to sit for more than 30 minutes.  He reported that he could not stand for more than 20 minutes.  He still needed a cane for ambulation.  The examiner stated that the Veteran had fewer than 30 degrees of forward flexion due to severe pain.  The Veteran was unable to perform extension due to severe pain.  He had fewer than 10 degrees of right and left lateral flexion; and between 5-10 degrees of right and left rotation.  The Veteran was not able to perform repetitive.  His gait was abnormal due to muscle spasms and severe pain due to radiculopathy.  He was deemed a high fall risk.  His spinal contour was normal.  The examiner determined that he was unable to bend, do overhead activities, or lift more than five pounds.  The examiner noted the severe loss of motion and noted that flare-ups would lead to minimal to no range of motion.  The examiner found no ankylosis.  

The examiner noted that the functional impact of the Veteran's disability consisted of severe, intolerable, chronic lumbar pain; radicular pain; spasms; an inability to sit or stand greater than 20 minutes; an inability to perform overhead activities; an inability to bend the lumbar spine; an inability to crouch or to work under furniture; and an inability to drive for more than 20-30 minutes.    

As noted in the introduction, the Board remanded the claim, in part, so that the Veteran could undergo another VA examination.  A February 2016 email reflects that the Veteran wanted to "stop the process." When he was asked what process to which he was referring, he responded that he wanted to stop the process of having an exam done.  The Board notes that when a Veteran fails to report for an examination (or chooses not to undergo an examination), then the claim is to be rated based on the evidence of record.  

In order to warrant a rating in excess of 40 percent, the Veteran disability would have to be manifested by unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The Board notes that there is no evidence that the Veteran's disability was manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The June 2014 specifically found there to be no ankylosis.  Regarding incapacitation, the January 2013 VA examiner found that there was no incapacitation; and in July 2013, Dr. A.Q.-N. found there to be incapacitating episodes totalling less than one week in the past 12 months.  Consequently, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 40 percent for degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, L5-S1 decompression laminectomy must be denied.  See Gilbert , 1 Vet. App at 57.

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1) (2016), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization).  "[T]he first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Although the first and second Thun elements are interrelated, they "involve separate and distinct analyses," and "[i]f either element is not met, then referral for extraschedular consideration is not appropriate."  Id.

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of various symptoms, such as limited range of motion, pain, an inability to stand/sit for prolonged periods of time, and episodes of incapacitation.  These symptoms are contemplated by the general rating formula for diseases and injuries of the spine.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to increased ratings for degenerative disc disease, multiple herniated discs, and residuals of L3-L4, L4-L5, and L5-S1 decompression laminectomy is denied.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


